Order entered March 17, 2020




                                        In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                 No. 05-19-01427-CV

                         TROY D. SHIELDS, JR., Appellant

                                          V.

                         PATRICIA K. SHIELDS, Appellee

                   On Appeal from the County Court at Law No. 3
                               Dallas County, Texas
                       Trial Court Cause No. CC-19-04278-C

                                       ORDER

          The reporter’s record in this appeal has not been filed because the court

reporter has not received a request that it be prepared. By letter filed March 9,

2020, appellant explains he has not been able to speak with the court reporter about

the record and was told that a request would be presumed based on his indigence

status.

          We deem the reporter’s record requested and ORDER Janet E. Wright,

Official Court Reporter for County Court at Law No. 3, to file the record of the
trial court proceedings no later than April 15, 2020. Because the clerk’s record

reflects appellant filed a statement of inability to pay costs and nothing in the

record reflects the trial court has ordered appellant to pay costs, the record shall be

prepared without payment of the reporter’s fees. See TEX. R. CIV. P. 145(a).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Wright and the parties.




                                              /s/    BILL WHITEHILL
                                                     JUSTICE